***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STACY TABER v. MICHAEL TABER
                     (AC 44272)
               Bright, C. J., and Suarez and Vertefeuille, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from an order of the trial court issued
    on August 10, 2020, modifying his custody of the parties’ minor child
    and amended his appeal to challenge the court’s October 28, 2020 order
    concerning the payment of arrearage fees to the guardian ad litem. On
    October 13, 2020, the court issued an order suspending entirely the
    defendant’s access to the minor child until certain conditions were
    met. Held:
1. The defendant could not prevail on his claim that the trial court failed
    to apply the correct legal standard and failed to make the requisite
    findings in its consideration of the plaintiff’s application for an emer-
    gency ex parte order of custody, as the appeal from the court’s August
    10, 2020 order on the application was dismissed as moot; subsequent
    to the trial court’s order regarding the defendant’s custody of his minor
    child, the court issued an order on October 13, 2020, further restricting
    his access to the child and superseding the first order, and, because the
    defendant did not appeal from the October 13, 2020 order, this court
    could not afford the defendant any practical relief and lacked subject
    matter jurisdiction.
2. The trial court did not abuse its discretion in ordering the defendant to
    begin making weekly payments on the total arrearage of guardian ad
    litem fees; the court ordered the defendant to submit a current, com-
    pleted financial affidavit and a recent paystub showing his year to date
    earnings and held a hearing to address the issue of the fees, and testi-
    mony was presented concerning the defendant’s current financial cir-
    cumstances and ability to pay various other bills, thus, the record indi-
    cated that the court considered the financial circumstances of the parties
    in issuing its order.
     Argued November 18, 2021—officially released January 25, 2022

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Abery-Wet-
stone, J.; judgment dissolving the marriage and granting
certain other relief in accordance with the parties’ sepa-
ration agreement; thereafter, the court, Caron, J.,
granted the plaintiff’s application for an emergency ex
parte order of custody of the parties’ minor child, and
the defendant appealed to this court; subsequently, the
court, Abery-Wetstone, J., granted the plaintiff’s motion
for contempt and issued orders suspending the defen-
dant’s access to the minor child; thereafter, the court,
Abery-Wetstone, J., ordered the defendant to pay the
arrearage of guardian ad litem fees, and the defendant
filed an amended appeal. Appeal dismissed in part;
affirmed.
  Michael Taber, self-represented, the appellant (defen-
dant).
                         Opinion

   SUAREZ, J. In this amended appeal, the self-repre-
sented defendant, Michael Taber, appeals from the
order of the trial court granting the application for an
emergency ex parte order of custody filed by the plain-
tiff, Stacy Taber. The order, in part, limited the defen-
dant’s right to visitation with the parties’ minor child.
The defendant also appeals from another order of the
court ordering him to pay $100 per week on a total
arrearage of guardian ad litem (GAL) fees incurred in
this dissolution matter and related proceedings. The
defendant claims that the court (1) failed to apply the
correct legal standard and failed to make requisite find-
ings in its consideration of the application for an emer-
gency ex parte order of custody, and (2) improperly
ordered him to make payments of $100 per week on
the total arrearage of GAL fees. We dismiss as moot
the portion of the appeal related to the defendant’s first
claim. With respect to the defendant’s second claim,
we affirm the order of the court finding an arrearage
of GAL fees and ordering him to make weekly payments
on the total arrearage.1
   The following undisputed facts and procedural his-
tory are relevant to our resolution of the defendant’s
claims. The plaintiff and the defendant were married
in 2009, and had a child together in 2010. In May, 2017,
the plaintiff commenced an action seeking a judgment
of dissolution. In August, 2017, the plaintiff and the
defendant entered into a pendente lite agreement,
which was subsequently approved and entered as an
order of the court, establishing joint custody of the
minor child and setting forth a parenting plan.
  The August, 2017 agreement also provided for the
appointment of a GAL to represent the minor child.
Attorney Kathleen Nevins was appointed as the GAL in
the marital dissolution and custody proceedings. Nevins
was reappointed several times throughout the proceed-
ings, most recently on January 30, 2020. The order of
duties and fees related to Nevins’ January 30 appoint-
ment indicated that the parties were each responsible
to pay 50 percent of the GAL fees, which were billed
at an hourly rate of $150.
  Although the litigation between the plaintiff and the
defendant has been ongoing for several years, this
appeal focuses on two specific orders of the court.
The first order from which the defendant appeals was
entered on August 10, 2020. Relevant to that order, on
July 30, 2020, the plaintiff filed an application for an
emergency ex parte order of custody requesting that the
defendant’s ‘‘vacation time with the child be terminated
immediately.’’ On August 10, 2020, the court, Caron, J.,
held a hearing on the plaintiff’s application. Following
the hearing, the court entered the August 10, 2020 order,
which established a new parenting plan suspending the
defendant’s overnight access with the minor child and
ordering that the defendant ‘‘shall have parenting time
every other Saturday from 10 a.m. to 7 p.m.’’ The August
10, 2020 order further provided that the defendant was
to have telephone access with the minor child ‘‘when-
ever [the child] wants for as long as he wants.’’
   Thereafter, on September 14, 2020, the plaintiff filed
a motion for contempt postjudgment, alleging that the
defendant did not adhere to the parenting plan estab-
lished by the August 10, 2020 order. On September 24,
2020, the court, Abery-Wetstone, J., held a hearing on
the motion for contempt. On the same day, the court
issued a written order finding the defendant in contempt
of the August 10, 2020 order. On October 1, 2020, the
plaintiff filed a motion to correct in which she requested
that the court correct the written September 24, 2020
order to correspond with the court’s oral decision. The
court granted the motion and issued a corrected order,
dated October 13, 2020. The October 13, 2020 order
suspended the defendant’s access to the child until the
defendant ‘‘attends therapy with Dr. Bruce Freedman,
Ph.D., bi-weekly for a period of three months without a
gap.’’ Additionally, the court ordered that the defendant
was ‘‘responsible for GAL attorney’s fees in accordance
with the attorney’s fees affidavits filed with the court.’’
It further ordered that the defendant begin making pay-
ments on the ‘‘total arrearage [of GAL fees] no more
than thirty days from the date of [the] order.’’ The court
found that such GAL fees were reasonable and neces-
sary.
  On October 13, 2020, the GAL filed a request for a
status conference regarding fees. In response to this
request, the court scheduled a hearing for October 28,
2020, to address the issue of GAL fees. The court further
ordered that the defendant bring to the hearing a ‘‘cur-
rent and completed financial affidavit and a recent [pay
stub] showing year to date earnings.’’
   The defendant did not attend the October 28, 2020
hearing, but he did file a financial affidavit prior to
the hearing. At the hearing, the GAL testified that she
reviewed the financial affidavit that the defendant had
submitted to the court. The GAL further testified, based
on the financial affidavit, that the defendant was ‘‘mak-
ing $120,000 [per year] now, as compared to January,
2020, [when the defendant] was claiming he made zero.’’
She also testified that ‘‘since January . . . [the defen-
dant] elected to pay [various other bills] instead of the
guardian ad litem [fees].’’ The GAL asserted that the
defendant ‘‘keeps choosing not to pay the guardian ad
litem fees.’’ She ultimately asked the court to order the
defendant to pay the full arrearage of the fees within
fourteen days of the hearing. At the conclusion of the
hearing, the court, Abery-Wetstone, J., found, on the
record, that the defendant had accrued a total arrearage
of $6263.87 in GAL fees.
   On October 28, 2020, the court issued a written deci-
sion in which it ordered the defendant to pay the ‘‘fee
arrearage until paid in full at the rate of $100/week.’’
The court noted at the hearing that the total fee arrear-
age was $6263.87 and that, at the rate of $100 per week, it
would be fully paid in approximately sixty-three weeks.
   On September 17, 2020, the defendant filed an appeal
from the August 10, 2020 order. The defendant did not
appeal from the October 13, 2020 order, nor did he
amend his appeal from the August 10, 2020 order to
include the subsequent October 13, 2020 order. On
December 1, 2020, the defendant filed an appeal from
the October 28, 2020 order. Under our rules of appellate
procedure; see Practice Book § 61-9; we consider this
subsequent appeal to have amended his initial appeal
from the judgment rendered with respect to the August
10, 2020 order to include a challenge to the judgment
rendered with respect to the October 28, 2020 order.2
                              I
First, with respect to the August 10, 2020 order, the
defendant claims that the court failed to apply the cor-
rect legal standard and failed to make requisite findings
in its consideration of the application for an emergency
ex parte order of custody. We dismiss this portion of
the appeal as moot.3
   ‘‘When, during the pendency of an appeal, events
have occurred that preclude an appellate court from
granting any practical relief through its disposition of
the merits, a case has become moot. . . . It is axiom-
atic that if the issues on appeal become moot, the
reviewing court loses subject matter jurisdiction to hear
the appeal. . . . It is a [well settled] general rule that
the existence of an actual controversy is an essential
requisite to appellate jurisdiction; it is not the province
of the appellate courts to decide moot questions, dis-
connected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . An actual controversy must exist not only at
the time the appeal is taken, but also throughout the
pendency of the appeal.’’ (Citation omitted; internal
quotation marks omitted.) Kennedy v. Kennedy, 109
Conn. App. 591, 599, 952 A.2d 115 (2008).
   ‘‘Even though the issue of mootness was not raised
in the briefs or at oral argument, this court has a duty
to consider it sua sponte because mootness implicates
the court’s subject matter jurisdiction. It is, therefore,
a threshold matter to resolve. . . . Subject matter juris-
diction [implicates] the authority of the court to adjudi-
cate the type of controversy presented by the action
before it. . . . [A] court lacks discretion to consider
the merits of a case over which it is without jurisdiction
. . . . The objection of want of jurisdiction may be
made at any time . . . [a]nd the court or tribunal may
act on its own motion, and should do so when the
lack of jurisdiction is called to its attention. . . . The
requirement of subject matter jurisdiction cannot be
waived by any party and can be raised at any stage in
the proceedings.’’ (Citation omitted; internal quotation
marks omitted.) Id., 598–99.
   As we discussed previously in this opinion, subse-
quent to the August 10, 2020 order establishing the
defendant’s right to scheduled visitation with his child,
the court, on October 13, 2020, issued another order
which suspended the defendant’s access to the child,
including both visitation and telephonic access. Given
that the August 10, 2020 order has been superseded by
the October 13, 2020 order, and that order has not been
appealed from, this court cannot afford the defendant
any practical relief. Therefore, this portion of the appeal
is moot, and this court lacks subject matter jurisdiction
over it. See id., 599. Accordingly, we dismiss this portion
of the defendant’s appeal.
                            II
  Second, with respect to the October 28, 2020 order,
the defendant claims that the court improperly ordered
him to make payments of $100 per week on the total
arrearage of GAL fees. Specifically, the defendant
claims that the court erred by not considering the
respective financial circumstances of the parties. We
disagree.
   General Statutes § 46b-62 governs, inter alia, pay-
ments of GAL fees. Section 46b-62 (a) provides in rele-
vant part: ‘‘In any proceeding seeking relief under the
provisions of this chapter . . . the court may order
either spouse or, if such proceeding concerns the cus-
tody, care, education, visitation or support of a minor
child, either parent to pay the reasonable attorney’s
fees of the other in accordance with their respective
financial abilities and the criteria set forth in section
46b-82. If, in any proceeding under this chapter . . .
the court appoints counsel or a guardian ad litem for
a minor child, the court may order the father, mother
or an intervening party, individually or in any combina-
tion, to pay the reasonable fees of such counsel or
guardian ad litem or may order the payment of such
counsel’s or guardian ad litem’s fees in whole or in part
from the estate of the child. . . .’’ Under § 46b-62, the
court must consider the financial resources of the par-
ties when awarding attorney’s fees. See, e.g., Ruggiero
v. Ruggiero, 76 Conn. App. 338, 347–48, 819 A.2d 864
(2003). How such expenses will be paid is, however,
within the court’s discretion. See, e.g., id., 348. ‘‘An
abuse of discretion in granting [guardian ad litem] fees
will be found only if [an appellate court] determines
that the trial court could not reasonably have concluded
as it did.’’ (Internal quotation marks omitted.)
Rubenstein v. Rubenstein, 107 Conn. App. 488, 500,
945 A.2d 1043, cert. denied, 289 Conn. 948, 960 A.2d
1037 (2008).
  In the present case, the defendant claims that the
court abused its discretion because it did not consider
the respective financial circumstances of the parties
when it ordered him to begin making the weekly pay-
ments. For the reasons that follow, we conclude that
the record does not support the defendant’s contention.
   To begin, the court held a hearing to address the
issue of GAL fees. Prior to the hearing, the court ordered
that the defendant submit a current, completed finan-
cial affidavit and a recent pay stub showing his year
to date earnings. During the hearing, the court heard
testimony concerning the defendant’s financial circum-
stances from the GAL. The court also heard testimony
that the defendant was able to pay various other bills,
although he was not paying the GAL fees. The GAL
requested that the total arrearage of fees be paid within
fourteen days of the hearing. The court instead ordered
the defendant to make payments in the amount of only
$100 per week. The record indicates that the court did,
in fact, consider the financial circumstances of the par-
ties. We therefore conclude that the court did not abuse
its discretion when it ordered the defendant to begin
making weekly payments on the total arrearage of
GAL fees.
   The portion of the amended appeal from the August
10, 2020 order of the trial court establishing the defen-
dant’s right to scheduled parental visitation time is dis-
missed as moot; the appeal from the order of the trial
court ordering the defendant to make weekly payments
on the total arrearage of guardian ad litem fees is
affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff has not participated in this appeal and, thus, we consider
the appeal solely on the basis of the arguments set forth in the defendant’s
appellate briefs, his oral argument, and our review of the record.
   2
     Practice Book § 61-9 provides in relevant part: ‘‘If the appellant files a
subsequent appeal from a trial court decision in a case where there is
a pending appeal, the subsequent appeal may be treated as an amended
appeal . . . .’’
   3
     This court heard oral argument in the present case on November 18,
2021. Following oral argument and on our further review of the trial court’s
file, we became concerned that this portion of the appeal was moot. On
November 22, 2021, we issued an order for the defendant to file a supplemen-
tal brief addressing whether the portion of this appeal challenging the August
10, 2020 order of the court, Caron J., entered in response to the plaintiff’s
application for an emergency ex parte order of custody of the parties’ minor
child, should be dismissed as moot in light of the October 13, 2020 order
of the court, Abery-Wetstone, J., which subsequently altered the defendant’s
right to visitation with the child and from which the defendant has not
appealed. On December 21, 2021, the defendant filed a supplemental brief
in response to the order. In his brief, the defendant does not argue that the
portion of the appeal challenging the August 10, 2020 order is not moot.
Instead, the defendant argues that the challenged action falls under a recog-
nized exception to the mootness doctrine because it is capable of repetition,
yet evading review.
   ‘‘The mootness doctrine does not preclude a court from addressing an
issue that is capable of repetition, yet evading review. . . . [F]or an other-
wise moot question to qualify for review under the capable of repetition,
yet evading review exception, it must meet three requirements. First, the
challenged action, or the effect of the challenged action, by its very nature
must be of a limited duration so that there is a strong likelihood that the
substantial majority of cases raising a question about its validity will become
moot before appellate litigation can be concluded. Second, there must be
a reasonable likelihood that the question presented in the pending case will
arise again in the future, and that it will affect either the same complaining
party or a reasonably identifiable group for whom that party can be said
to act as surrogate. Third, the question must have some public importance.
Unless all three requirements are met, the appeal must be dismissed as
moot.’’ (Internal quotation marks omitted.) Burbank v. Board of Education,
299 Conn. 833, 839–40, 11 A.3d 658 (2011). The defendant has not persuaded
us that any of the three requirements have been met in the present case.